Title: To Alexander Hamilton from Caleb Swan, 24 September 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Trenton Sept 24 1799.
          
          I have the honor to acknowledge the Receipt of your letter of the 21. instant.
          The recruiting money for Lieutenants Richmond and Blake shall be delivered to them on application.
          I am Respectfully Sir your most obt Sert
          
            C: Swan
            PM Genl
          
          Honble. Major General Alexander Hamilton.
        